     Case 4:18-cv-00825-O Document 43 Filed 05/15/19             Page 1 of 1 PageID 1406


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                      §
                                               §
        Plaintiffs,                            §
                                               §
v.                                             §              Civil Action No. 4:18-CV-825-O
                                               §
ALEX M. AZAR II et al.,                        §
                                               §
        Defendant,                             §

                                            ORDER

        Before the Court is Defendants’ Unopposed Motion to Continue Hearing, ECF No. 42, filed

May 13, 2019. In their unopposed motion, Defendants request, and Plaintiffs do not oppose, moving

the hearing set in this matter by the Court’s Order dated May 9, 2019, see ECF No. 41, from May

20, 2019 to May 28, 2019 or a date thereafter. Having reviewed the unopposed motion, the Court

finds it should be and is hereby GRANTED. Accordingly, the Court continues the hearing to

Wednesday, May 29, 2019, at 9:00 a.m. in the Second Floor Courtroom of the Eldon B. Mahon

United States Courthouse, located at 501 W. 10th Street, Fort Worth, Texas.

        SO ORDERED this 15th day of May, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
